Title: From Alexander Hamilton to Count Casimir Pulaski, [2 October 1777]
From: Hamilton, Alexander
To: Pulaski, Casimir, Count


[Worcester Township, Pennsylvania, October 2, 1777]
Monsieur,
Son Excellence vous desire d’assembler toute la cavalerie le plutot possible prés de ses quartiers, ou vous trouverez de place propre pous les accommoder, ceux qui sont utilement employé excepté. Vous informerez son Excellence dés le moment de votre arrivé. I’l n’y a pas du temps a perdre.
J suis   Votre serveteur tres hum
A Hamilton
Peter Wentz, Worcester Township
Octor. 2d. 1777

